Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 10-20 in the reply filed on 1/18/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US 2015/0158392) in view of Seman Jr. et al. (US 2006/0026822).
With respect to claim 10, Zhao discloses a power supply pack 20 (smart battery) comprising: a housing 23 [0093; Figures 1-3]; a battery core 21 [0072; Figure 3] arranged inside the housing 23 and including an electrode [Figure 3; 0069-0084]; and 
a power supply circuit 22 ( protection plate) arranged inside the housing 23 [Figure 3; 0083] and including: 
a circuit board 5 [0013; 0066; 0081; 0093; Figure 3] including: a top surface; and a bottom surface opposite to the top surface [Figure 3]; an electronic switch 220, input device 221, the power measurement device 222, indication device 223 (control circuit) arranged at the top surface of the circuit board 5 [0093; Figure 3] and configured to control the battery core 21 [0007; 0019; 0057; 0065; 0070-0072]; and a fixing plate 4 [0093] arranged at the bottom surface of the circuit board 5 and fixed to the battery 21 [0093] 

Zhao does not specifically disclose the battery core including an electrode tab wherein a solder pad arranged at the bottom surface of the circuit board and soldered with the electrode tab.

Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11; a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100/902/1002 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 
a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: a circuit board including: a top surface; and a bottom 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the smart battery of Zhao to include an electrode tab wherein a solder pad arranged at the bottom surface of the circuit board and soldered with the electrode tab as disclosed in Seman Jr. et al. in order to allow for better and simplified assembly by allowing simultaneous connection. [0004; 0035]


Claim 11, 12, 13, 15, 16, 17, 18 & 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US 2015/0158392) in view of Seman Jr. et al. (US 2006/0026822) and Zhang (US 2015/0336670).

With respect to claim 11, Zhao discloses an unmanned aerial vehicle (UAV) 900 (mobile platform) [Figure 9; 0129] comprising: a vehicle body [Figure 9; 0008; 0082; 0096; 0071; 0098; 0100; 0119-0120; 0129]; a power system 100/300 [0082-0099; 0071; 0016; 0020; 0100; 0119-0120; 0129]; and a power supply pack 20 (smart battery)  received inside the vehicle body and electrically connected to the power system [Figure 9; 0008; 0082; 0096; 0071; 0098; 0100; 0119-0120; 0129],

a power supply circuit 22 ( protection plate) arranged inside the housing 23 [Figure 3; 0083] and including: 
a circuit board 5 [0013; 0066; 0081; 0093; Figure 3] including: a top surface; and a bottom surface opposite to the top surface [Figure 3]; an electronic switch 220, input device 221, the power measurement device 222, indication device 223 (control circuit) arranged at the top surface of the circuit board 5 [0093; Figure 3] and configured to control the battery core 21 [0007; 0019; 0057; 0065; 0070-0072]; and a fixing plate 4 [0093] arranged at the bottom surface of the circuit board 5 and fixed to the battery 21 [0093] 

Zhao does not specifically disclose the vehicle battery having a battery compartment or the battery core including an electrode tab wherein a solder pad arranged at the bottom surface of the circuit board and soldered with the electrode tab.

Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11; a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the smart battery of Zhao to include an electrode tab wherein a solder pad arranged at the bottom surface of the circuit board and soldered with the electrode tab as disclosed in Seman Jr. et al. in order to allow for better and simplified assembly by allowing simultaneous connection. [0004; 0035]

Zhao does not specifically disclose the vehicle battery having a battery compartment
Zhang discloses an unmanned aerial vehicle (UAV) (mobile platform comprising): a fuselage 14 (vehicle body) including a lower cavity 147 with a receiving cavity 125 [0046; Figure 10; 0049; Figures 6, 8, 9] (battery compartment); and a battery 120 received inside the battery compartment 125 [0050] 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mobile platform vehicle body of Zhao to include a battery compartment, as disclosed in Zhang, in order to allow for simplified maintenance and replacements of battery components. [0007; 0050]

With respect to claim 12, Zhao discloses wherein: the housing 23 includes: a bottom casing 23c (housing body); and a top casing 23c (cover plate) covering the housing body 23c [Figure 3; 0093], the housing body 23c and the cover plate 23c forming a receiving cavity [Figure 3]; and the protection plate 22 and the battery core 21 are received inside the receiving cavity. [Figure 3]

With respect to claim 13, Zhao does not disclose wherein: the circuit board includes a solder hole corresponding to the electrode tab, the solder hole penetrating through the circuit board; and the electrode tab is connected to the solder pad via the solder hole.

Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11; a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100/902/1002 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 
a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: a circuit board including: a top surface; and a bottom surface opposite to the top surface; [0039-0040; Figures 8-11] and a solder pad 806 arranged at the bottom surface of the circuit board and soldered with the electrode tab [0017; 0039-0044; Figure 8-11],

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to include a solder hole corresponding to the electrode tab, the solder hole penetrating through the circuit board; and the electrode tab is connected to the solder pad via the solder hole, as disclosed in Seman Jr. et al. in order to allow for better and simplified assembly by allowing simultaneous connection. [0004; 0035]
With respect to claim 15, Zhao does not disclose wherein an end portion of the electrode tab is bent and in surface contact with the solder pad, and is soldered on the solder pad.
Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11; a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100/902/1002 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 
a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: a circuit board including: a top surface; and a bottom surface opposite to the top surface; [0039-0040; Figures 8-11] and a solder pad 806 arranged at the bottom surface of the circuit board and soldered with the electrode tab [0017; 0039-0044; Figure 8-11],

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to include a bent end portion of the electrode tab in surface contact with the solder pad, and soldered on the solder pad, as disclosed in Seman Jr. et al. in order to allow for better and simplified assembly by allowing simultaneous connection. [0004; 0035]
With respect to claim 16, Zhao discloses wherein: the electronic switch 220, input device 221, the power measurement device 222, indication device 223 (control circuit) includes: an electronic switch 220 [0088-0092]; and a controller 225/222b electrically connected to the electronic switch 220 [0090] and configured to control on and off of the electronic switch 220 [0007-0008; 0015-0017; 0019; 0027; 0053; 0059; 0074; 0090] and the bottom surface of the circuit board 5 faces the battery core 21 [Figure 3].
With respect to claim 17, Zhao discloses wherein: the controller includes a microcontroller unit (MCU) 222b [0015-0017; 0070; Figure 1]; and the control circuit 2220/221/222/223 further includes a power gauge 222 [0089; Figure 1] electrically connected to the controller 225/222b and configured to monitor a remaining power of the smart battery. [0089-0091; Figure 1]
With respect to claim 18, Zhao does not disclose wherein: the solder pad is one of a plurality of solder pads of the protection plate and the solder hole is one of a plurality of 
Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11; a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100/902/1002 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 
a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: a circuit board including: a top surface; and a bottom surface opposite to the top surface; [0039-0040; Figures 8-11] and a solder pad 806 arranged at the bottom surface of the circuit board and soldered with the electrode tab [0017; 0039-0044; Figure 8-11].
wherein: the circuit board includes a slot 808 (solder hole) corresponding to the electrode tab 1100/902/1002, the solder hole 808 penetrating through the circuit board; and the electrode tab1100/902/1002 is connected to the solder pad 806 via the solder hole 808. [0039-0041; Figures 8-11]
wherein: the solder pad 806 is one of a plurality of solder pads 806 of the protection plate 800 and the solder hole 808 is one of a plurality of solder holes 808 of the circuit board; and the plurality of solder pads 806 are arranged in a one-to-one correspondence with the plurality of solder holes 808.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao wherein: the solder pad is one of a plurality of solder pads of the protection plate and 

With respect to claim 20, Zhao discloses wherein the mobile platform includes an unmanned aerial vehicle (UAV). [0008]
Claim 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US 2015/0158392) in view of Seman Jr. et al. (US 2006/0026822) and Zhang (US 2015/0336670) as applied to claim 13 above, in further view of Park (US 2009/0246615)

With respect to claim 14, Zhao does not disclose wherein the solder pad is arranged to cover the solder hole.
Park discloses  a battery core 100 [0048; Fig 1A] including an electrode tab 310; and a protection plate including: a circuit board 200 including: a top surface; and a bottom surface opposite to the top surface;  [0048-0065; Figure 1A]-16-Client Ref No. 20]6F0453 US Attorney Docket No. 00203.3093. OOUS and a solder pad 420/220 arranged at the bottom surface of the circuit board 200 and soldered with the electrode tab 310 [Figure 1C; 0047-0051], the circuit board including a solder hole 211 [Figure 1C; 0051] corresponding to the electrode tab 311 [Figure 1C], the solder hole 211 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to arrange the solder pad to cover the solder hole, as disclosed in Park, in order to prevent malfunction or damage to the protective circuit and simplify manufacturing. [0034-0037] 
Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US 2015/0158392) in view of Seman Jr. et al. (US 2006/0026822) and Zhang (US 2015/0336670) as applied to claim 11 above, in further view of Pavlinsky et al. (US 2012/0190252)

With respect to claim 19, Zhao does not disclose wherein the solder pad includes a resistance solder pad or a laser solder pad.

Pavlinsky et al. discloses a battery core including an electrode tab 66 [0053-0056]; and a protection plate 200 arranged including: a circuit board including: a top surface; and a bottom surface opposite to the top surface [Figure 1; 0053-0061];  -16-Client Ref No. 20]6F0453 US Attorney Docket No. 00203.3093. OOUS and a solder pad 270 [0077-0079; Figure 2A] arranged at the bottom surface of the circuit board and soldered with the electrode tab 66, [0077-0079; Figure 2A] wherein the solder pad 270 includes a laser solder pad. [0010-0012; 0077-0079; Figure 2A]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to include 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/Examiner, Art Unit 1723